EXHIBIT 10.19

CONFIDENTIAL PROVISIONS REDACTED

Supply Agreement

for Licensed Product

Between

SciClone Pharmaceuticals, Inc.

901 Mariners Island Blvd.

Suite 205

San Mateo, California 94404

United States of America

(hereinafter referred to as “SciClone”)

And

RESprotect GmbH

Fiedlerstrasse 34

01307 Dresden

Germany

(hereinafter referred to as “RESprotect”)

      CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

PREAMBLE

 

1. RESprotect possesses certain intellectual property rights related to RP101
((E)-5-(2-bromovinyl-)2’-deoxyuridine—also known as BVDU).

 

2. Resistys Inc. (“Resistys”) and RESprotect entered into a license agreement
dated as of September 13, 2004 (hereinafter the “2004 License Agreement”)
whereby Resistys obtained a license from RESprotect to, among other things, the
use of the active pharmaceutical ingredient (“API”) RP101
((E)-5-(2-bromovinyl-)2’-deoxyuridine—also known as BVDU), salts of BVDU or a
prodrug of BVDU (if developed by RESprotect) under the RESprotect Patent Rights
(as further defined in the License Agreement), (hereinafter “Licensed Product”),
for the purpose of developing and obtaining certain regulatory approval for the
Licensed Product in finished form (“Licensed Finished Product”).

 

3. Resistys and RESprotect entered into a Supply Agreement for Clinical Trial
Material dated September 13, 2004 (hereinafter the “2004 Supply Agreement”).

 

4. Pursuant to a non-binding Term Sheet, effective March 15, 2007, RESprotect,
Resistys, Avantogen Limited (“Avantogen”), Avantogen Oncology Inc. (“AOI”) and
SciClone, agreed, among other things, to complete certain definitive agreements,
including an assignment by Resistys and Avantogen to SciClone of the 2004
License Agreement and an assignment by Resistys to SciClone of the 2004 Supply
Agreement.

 

5. On the Effective Date, Resistys and Avantogen assigned the 2004 License
Agreement to SciClone and Resistys assigned the 2004 Supply Agreement to
SciClone, with the consent of RESprotect.

 

6. On the Effective Date, RESprotect and SciClone, entered into an Amended and
Restated License Agreement (the “2007 License Agreement”) setting forth
amendments to certain terms and conditions of the 2004 License Agreement.

 

7. On the Effective Date, SciClone will pay to RESprotect US $365,474 in
consideration for [****], currently in inventory, pursuant to the [****] Invoice
No. 12688 (which corresponds to RESprotect invoices designated 07/2006 and
08/2006).

 

8. Under Article 6 of the 2007 License Agreement RESprotect agrees to
manufacture and supply the quantities of Licensed Product as required for
conducting clinical trials (“Clinical Trials”) in order to obtain regulatory
approval for the Licensed Product and the quantities of Licensed Product
required for commercial purposes following regulatory approval. These supplies
are the subject-matter of this Agreement.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

   2    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

9. For the sake of clarification, the Licensed Product for Phase II Clinical
Trials will be supplied in filled, finished [****] and all other supplies of
Licensed Product for Clinical Trials as well as Licensed Product for commercial
purposes will be supplied as the untableted API. RESprotect and SciClone may
choose to use the same tablet manufacturer to benefit from economies of scale.

 

10. For the sake of further clarification, the terms of this Agreement
independently cover: (1) the supply of the Licensed Product for Clinical Trial
purposes; and (2) commercial purposes, after approval of the Licensed Product by
the FDA.

 

11. In consideration of the premises and the mutual covenants and agreements
contained herein, SciClone and RESprotect agree as follows, whereby in the
following, capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the 2007 License Agreement.

ARTICLE I

SUBJECT MATTER – MANUFACTURE AND SUPPLY OF LICENSED PRODUCT;

PAYMENT FOR PAST SUPPLY

Section 1.1 Pursuant to the terms and conditions of this Agreement, SciClone
shall purchase the Licensed Product that it has ordered from RESprotect, and
RESprotect shall be obligated to manufacture or have manufactured, sell and
deliver such quantities of Licensed Product as ordered by SciClone and confirmed
by RESprotect as needed for Clinical Trials until acceptance by the FDA of the
first NDA or abbreviated NDA for registration of the Licensed Finished Product
for any indication and SciClone shall purchase the Licensed Product that it has
ordered from RESprotect for commercial purposes, all as detailed herein. Other
than the material needed for Phase II Clinical Trials which will be supplied in
[****], the Licensed Product will be provided as the API prior to tableting.

Section 1.2 SciClone represents and warrants that it shall not use the Licensed
Product for any other purposes or uses other than those set forth in the 2007
License Agreement and this Agreement.

Section 1.3 SciClone undertakes that it shall purchase the entire amount of the
Licensed Product required for conducting Clinical Trials and commercial purposes
from RESprotect, subject to the terms and conditions provided herein.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   3    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Section 1.4 The details of supplies, including prices for Licensed Product for
Clinical Trials are set forth below. The details of supplies, including prices
for Licensed Product for commercial purposes shall be agreed upon between the
Parties as soon as commercially practicable after the completion of the scale-up
batches as mentioned in Article 2 and in the Scale-Up Plan, unless agreed
otherwise.

Section 1.5 Effective with this Agreement, SciClone will pay to RESprotect US
$365,474 in consideration for [****], currently in inventory, pursuant to the
[****] Invoice No. 12688 (which corresponds to RESprotect invoices designated
07/2006 and 08/2006). The payment shall be made within 30 days from the
effective date of this Agreement. Furthermore, effective with this Agreement
SciClone shall pay to Resistys Inc. for payment to RESprotect the amount of
US$49,761.00 outstanding under invoices of RESprotect 12/2006, 1/2007 and
2/2007.

Article II

SCALE-UP

Section 2.1 Scale-Up for Supply of Licensed Product

a. Scale-Up Process. SciClone will purchase from RESprotect the Licensed Product
which it requires for the manufacture of Licensed Finished Product prior to and
after FDA approval of Licensed Finished Product. RESprotect has subcontracted
with, among others, [****] to manufacture the Licensed Product. SciClone and
RESprotect acknowledge that the manufacture of the Licensed Product by
RESprotect will require a scale-up period of approximately [****] and the
expenditure of considerable funds. SciClone and RESprotect agree to share [****]
when such scale-up costs are incurred. The expected scale-up costs are set forth
in Appendix 1. RESprotect agrees to provide SciClone with specific manufacturing
information and documents including certificates of analyses, batch records and
all other documents as required for FDA filings, within thirty (30) days
following a request for such specific manufacturing information by SciClone,
unless RESprotect is prevented from such provision by reason of a conflicting
existing provision with a contract manufacturer of RESprotect. The details of
the scale-up will be set forth in a plan (“Scale-Up Plan”) which shall be
determined by good faith agreement between RESprotect and SciClone. RESprotect
and SciClone agree to cooperate in good faith to obtain detailed information
regarding the manufacturing process and scale-up efforts by Third Party
contractors of RESprotect.

b. Scale-Up Efforts. The parties further acknowledge that RESprotect’s lack of
diligence in timely accomplishing the scale-up in preparation for a Clinical
Trial will diminish the value of this Agreement to SciClone and RESprotect.
Accordingly, RESprotect shall at all times put forth good faith commercially
reasonable efforts in connection with accomplishing the

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   4    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

scale-up of Licensed Product for Clinical Trials in accordance with the Scale-Up
Plan; provided, however, that the parties understand and agree that the timeline
and estimated expenditures may from time to time be subject to reasonable
adjustment by RESprotect in response to extenuating circumstances not in the
complete control of RESprotect. Any deviation or delay in the scale-up process
under the Scale-Up Plan shall require consideration by the Development Committee
as set forth in the 2007 License Agreement. The final right of decision on any
delay or deviation in the scale-up process under the Scale-Up Plan lies with
RESprotect, except that any decision which leads to an increase of more than
[****] of SciClone’s annual payment obligation pursuant to this Section 2.1b.,
or any delay of more than [****], which would significantly diminish the value
of the opportunity to SciClone as demonstrated by SciClone, shall require
SciClone’s prior written consent.

c. Scale-Up Costs. The payments to be made by SciClone to RESprotect for the
scale-up shall be made on quarterly, pro rata and upfront basis as follows:
SciClone shall make an upfront payment for the costs envisaged under the
scale-up for the subsequent calendar quarter within 15 days after the
commencement of the respective calendar quarter. At the end of each calendar
year the payment shall be compared with the actual costs incurred by RESprotect
during that year. Any underpayments of SciClone shall be settled by SciClone
within 30 days after receipt of notice from RESprotect of such underpayment. Any
excess payments of SciClone shall be used to settle SciClone upfront payment
obligation for the following quarter(s) or, if there is no further quarter to
come, be re-paid to SciClone.

d. Scale-up Period Production and Supply. RESprotect shall deliver to SciClone
and any Sublicensee [****] of the Licensed Product derived by RESprotect under
the Scale-up process (“Clinical Scale-up Batches”) [****]. The details of the
supplies of the Clinical Scale-Up Batches shall be in accordance with the
provisions under Article 6 below.

e. Pre- and Post Scale-up Period Production. Before the [****] of each Clinical
Scale-up Batch, which is allocated to SciClone, is fully utilized, RESprotect
agrees to supply SciClone or any Sublicensee of SciClone (“Sublicensee”) with
additional quantities of Licensed Product and after the shares of the Clinical
Scale-up Batches are allocated, RESprotect agrees to supply SciClone or any
Sublicensee with quantities of Licensed Product in accordance with orders
received from SciClone or its Sublicensee. All such additional quantities of
Licensed Product shall be shipped to SciClone or its Sublicensee, as
appropriate, in accordance with its written instructions at the expense of
SciClone. The details of the supplies shall be in accordance with the provisions
under Article 6 below.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   5    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE III

SECOND PRODUCTION SOURCE

Section 3.1 Second Production Source. RESprotect and SciClone are interested in
saving costs with regard to the manufacture of the Licensed Product. However,
RESprotect represents and SciClone acknowledges: (i) that the current
manufacture and supply of Licensed Product is subject to Know-how of Third
Parties and licensed to RESprotect and that RESprotect is contractually bound to
these Third Parties; (ii) that the manufacture process of Licensed Product is
covered by RESprotect Know-how and (iii) that only sources located within [****]
are suitable as potential additional/alternative sources of supply of Licensed
Product which sources must agree to supply exclusively (to the extent permitted
by law) to RESprotect, SciClone and Sublicensees and (iv) that such supplier
must comply with the quality and quantity standards required by RESprotect,
SciClone and Sublicensees and be cGMP compliant. If SciClone identifies a source
of supply for Licensed Product complying to the aforementioned conditions above
it will provide RESprotect with written notice showing the conditions to be met,
the costs of such source, the manufacture and quality standards of such source
and authorizations and approvals it possesses, e.g. drug manufacture
authorization. RESprotect undertakes to review such submission in good faith
within 30 days after receipt of the submission, taking into consideration inter
alia its obligations vis-a-vis its existing suppliers, and to provide SciClone
with a written opinion detailing whether such alternative source of supply is
acceptable to it in view of the above-mentioned preconditions. In any event, no
contractual agreement shall be concluded with the potential
alternative/additional source or any other obligation entered into with this
source which is binding upon RESprotect without the written consent of
RESprotect, which shall not unreasonably withheld.

Section 3.2 Cheaper Second Production Source. Notwithstanding the foregoing, in
the event that a source of supply of Licensed Product identified by SciClone can
supply the Licensed Product at a price documented by a written and bona fide
offer that is at least [****], RESprotect shall have thirty (30) days to match
the lower price or shall be deemed to have consented to SciClone’s use of that
alternate production source, provided that SciClone, within thirty (30) days
after such consent has been deemed to be given, enters into a legally binding
agreement with such source at identical terms and conditions as reflected in the
written and bona fide offer of such source. RESprotect agrees to assist SciClone
in obtaining any necessary permissions to obtain Licensed Product directly from
the lower priced production source, provided that to this end RESprotect is not
obligated to make any payments to amend the contracts with its suppliers or to
breach any of the agreements with its suppliers. Notwithstanding the foregoing,
RESprotect and SciClone agree to cooperate in good faith to obtain the most cost
effective source of Licensed Product. To this end, RESprotect agrees to make
commercially reasonable efforts to obtain the Licensed Product in the most cost
effective manner.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   6    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Section 3.3 Second Production Source upon Failure to Meet Scale-up Plan.

a. If RESprotect fails to substantially adhere to its obligations under the
Scale-up process for Clinical Trial material as provided for in Article II, then
SciClone shall give written notice thereof to RESprotect stating in reasonable
detail the particular failure(s). RESprotect shall have a period of thirty
(30) days from the receipt of such notice to meet with SciClone to discuss the
activities that are being pursued to address the failure of diligence and to
initiate a program to address the failure of diligence. Following such 30-day
period RESprotect shall have a period of ninety (90) days to cure the lack of
diligence or, at its discretion, to find a second production source that is
reasonably acceptable to SciClone and RESprotect and that complies with the
requirements set forth in Section 3.1.

b. If RESprotect does not cure the failure within the aforementioned 90-day
period and does not present a second production source to SciClone reasonably
acceptable to SciClone and complying with the conditions of Section 3.1(iii),
SciClone shall have the right to request from RESprotect to enter into an
agreement with a second production source for the Licensed Product, which is
identified by SciClone and satisfies the conditions of Section 3.1(iii).
RESprotect agrees and acknowledges that a sublicense of the RESprotect
manufacturing IP and know-how and those of its suppliers to SciClone is
essential for transferring the production of the Licensed Product to the second
source and RESprotect agrees to assist SciClone in obtaining any necessary
permissions, licenses or sublicenses required for SciClone to obtain the
Licensed Product from a second production source alone or together with
RESprotect, provided that to this end RESprotect is not obligated to make any
payments or to breach any of the agreements with its suppliers. RESprotect shall
only be allowed to reject the second source presented by SciClone on the
following grounds: (i) it is not ensured that the second production source
complies with the quality standards requested by the FDA and necessary to
fulfill the product specifications for the Licensed Product established by
RESprotect or does not possess the necessary manufacture authorizations,
(ii) exclusivity of supply (to the extent legally permissible) to RESprotect,
its other licensees, SciClone and its Sublicensees is not ensured; (iii) the
second source is not located in the [****] (iv) the second source does not, at
the reasonable determination of RESprotect, possess sufficient reputation in the
market or technical capabilities, (v) it is not ensured that also RESprotect has
access to the second source and the second source will supply RESprotect and its
other licensees (if RESprotect so requests), provided that in case of shortages
of supply where a supply to both RESprotect and SciClone is not possible, the
available supply shall be allocated between the parties at a ratio reflecting
the actual or projected sales of Licensed Finished Product by each party,
further provided that in case the second source at the beginning of the scale up
phase, for a maximum period of [****], is not able to produce sufficient supply
of Licensed Product to satisfy both RESprotect and SciClone needs, SciClone will
have the prior right to satisfy its demand and thereupon RESprotect shall be
supplied with the remaining (if any) stock, or (vi) entering into an agreement
with the second production source would violate any obligations of RESprotect
vis-a-vis its current production source, especially in relation to the
intellectual property rights of this production source.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   7    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

c. In case the second production source fails to satisfy the need for supply of
Licensed Product for both RESprotect and SciClone for a period exceeding the
aforementioned [****] period then RESprotect shall be free to independently
identify an alternative production source to satisfy its need for supply of
Licensed Product at its cost and SciClone shall resume all responsibility for
the supply agreement with the second production source.

d. The costs of the second production source under this section 3.3 (i.e. the
costs of setting up the manufacture process and the costs of manufacture) shall
either (i) be solely borne by SciClone and shall be credited against the
requirement for Milestone Payments pursuant to Section 3.1 and Royalties
pursuant to Section 3.3 of the 2007 License Agreement, provided that the
Milestone Payments or Royalties are due at the time the costs are incurred and
shall be credited or (ii) be borne by SciClone and RESprotect in proportion to
the amount of Licensed Product actually supplied by the second production source
to SciClone and RESprotect. For the avoidance of doubt, if the second source
within the first [****] of the scale up phase does not supply to RESprotect any
amount of Licensed Product the cost of the second source shall be borne by
SciClone as outlined in (i) above.

Section 3.4 Confidentiality; Cooperation by RESprotect. Any alternate production
source permitted under Sections 3.2 and 3.3 shall enter into an appropriate
confidentiality agreement covering RESprotect proprietary manufacturing
intellectual property and know-how and proprietary manufacturing intellectual
property and know-how of other parties to which RESprotect is contractually
bound to the extent RESprotect is under its agreements with its Third Party
contractors allowed to such disclosure. RESprotect agrees to facilitate and
otherwise reasonably cooperate in the technology transfer process to the extent
these activities do not constitute a breach by RESprotect under its agreements
with Third Party contractors of RESprotect and RESprotect shall have the right,
at its sole expense and at reasonable times and with reasonable frequency, to
inspect the manufacture of Licensed Product at such alternate production source.
[****]

ARTICLE IV

SPECIFICATION OF LICENSED PRODUCT

Section 4.1 The specifications of Licensed Product shall be based on the product
specification described in the IND [****] for the Licensed Product as attached
hereto as Appendix 2 (“Product Specification”).

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   8    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Section 4.2 If SciClone requests subsequent to the production of Licensed
Product for the Phase II Clinical Trials that RESprotect make modifications
relating to Licensed Product Specification, including but not limited to a
modified dosage form of Licensed Products, RESprotect agrees to use reasonable
efforts to implement such modifications, if possible. The costs, terms and
conditions of such additional work shall be borne by SciClone.

ARTICLE V

PURCHASE PRICE OF LICENSED PRODUCT, TERMS OF PAYMENT AND

AUDITING

Section 5.1 Purchase Price of Licensed Product for Clinical Trials. The purchase
price for the Licensed Product for Clinical Trials ordered by SciClone in
addition to [****] of the Clinical Scale-Up Batches derived by RESprotect under
the scale-up process pursuant to Section 2.1d., shall be [****]. The expected
costs are set forth in Appendix 1 attached hereto and are subject to adjustment.
The final costs of manufacture shall be determined after receipt of the final
invoices of RESprotect’s suppliers and toll manufacturers.

Section 5.2 Purchase Price of Licensed Product for Commercial Purposes. The
purchase price of the Licensed Product for commercial purposes shall be agreed
upon between the parties but shall in any event not be less than [****].

Section 5.3 Currency Conversion. Late Payment. Payment terms are net thirty
(30) days from receipt of Licensed Product and invoice by SciClone. All payments
must be made in US$. Currency conversion shall be made at the exchange rate as
published in THE WALL STREET JOURNAL on the day prior to the payment. Any late
payment by SciClone shall bear interest at 2 percentage points over the 1 year
LIBOR rate applicable at the time the payment is made.

Section 5.4 Documentation. Each invoice shall include a documentation of the
costs of production or the purchase price to be paid by RESprotect to its
suppliers, the [****] and the transportation costs, taxes and insurance.

Section 5.5 Auditing. Upon written request and advance notice of not less than
thirty (30) days, RESprotect shall permit an internal auditor or independent
public accountant selected by SciClone and acceptable to RESprotect, which
acceptance shall not be unreasonably withheld or delayed, to have access during
normal business hours to such records of RESprotect as may be reasonably
necessary to verify the accuracy of the invoiced purchase price for the Licensed
Products, in respect of any calendar year ending not more than thirty-six
(36) months prior to the date of such request. These records shall, in
particular include the bills

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   9    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

of the toll manufacturer. All such verifications shall be conducted at
SciClone’s expense and not more than once in each calendar year. In the event
such SciClone’s representative concludes, providing sufficient evidence, that
the invoiced amount for Licensed Products exceeds the purchase price as set
forth in Section 5.1, RESprotect shall pay the difference to SciClone within
thirty (30) days of the date SciClone delivers to RESprotect such
representative’s written report so concluding. The fees charged by such
representative shall be paid by SciClone unless the audit discloses that the
excess costs of Licensed Product to be refunded by RESprotect for the audited
period are more than 5% of the purchase price pursuant to Section 5.1, in which
case RESprotect shall pay the reasonable fees and expenses charged by such
representative. SciClone agrees that all information subject to review under
this Section will be confidential and that SciClone will cause its
representatives to retain all such information in confidence.

Section 5.6 Title. Title to Licensed Product delivered shall be retained by
RESprotect until the purchase price has been paid by SciClone.

ARTICLE VI

ORDERS AND SUPPLY

Section 6.1 For planning purposes of RESprotect, SciClone shall as soon as
commercially practicable from the effective date of this Agreement, provide
RESprotect with an inspection plan for the Clinical Trials. SciClone shall place
with RESprotect the orders for the quantity of Licensed Products required for
the Clinical Trials. Each order shall become binding as soon as RESprotect has
confirmed the order in written form. Any confirmation, rejection or modified
order proposal shall be provided to SciClone within fifteen (15) days of receipt
of the order by RESprotect. RESprotect agrees to commence the manufacture of a
confirmed order immediately upon confirmation of the order.

Section 6.2 The delivery period for the Licensed Product for Clinical Trials
shall not exceed [****] as from the beginning of the manufacture of the Licensed
Product.

ARTICLE VII

MANUFACTURE STANDARDS

Each manufacture of Licensed Product shall be made in accordance with sound
scientific methods and, applicable FDA guidelines and all Licensed Product
supplied to SciClone or any Sublicensee by RESprotect will be manufactured in
accordance with cGMP (Good Manufacturing Practices), will be compliant with ICH
guidelines and will be supported by appropriate documentation to enable a
regulatory filing with the FDA and will meet the Product Specification for
Licensed Product set forth in Article 4.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   10    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE VIII

SHIPMENT AND DELIVERY

Section 8.1 Shipment terms are EXW (ex works) as such term is defined in
INCOTERMS 2000 RESprotect’s facilities in Dresden or such other location that
RESprotect designates.

Section 8.2 In the event of any conflicting terms or conditions between any
purchase order form, acknowledgement or invoice form of the parties, the terms
and conditions of RESprotect shall prevail.

ARTICLE IX

INCOMING CONTROL; DEFECTS

Section 9.1 Upon receipt of the Licensed Product SciClone shall review
Certificates of Analysis, batch records and other relevant documentation
pertaining to the Licensed Product, to ensure that the Licensed Product meets
the Licensed Product Specifications as set forth in Article 4 above and to
ensure conformity of quality and quantity of Licensed Product with the order. In
the event that upon such inspection SciClone identifies a damage or defect of
Licensed Product, notification of such damage or defect shall be made to
RESprotect in writing immediately, but in any event no later than fifteen
(15) days after receipt of Licensed Product by SciClone. If no such timely
notification is made to RESprotect, Licensed Product shall be deemed to be
accepted by SciClone and no claims can be made against RESprotect based on
nonconformity of quality or quantity.

Section 9.2 SciClone shall keep records for each inspection it carried out in
accordance with Section 9.1 and shall provide RESprotect with a copy of each
record immediately after the respective inspection was carried out. SciClone
shall retain the inspection records for the period of five years after the date
of the respective inspection. RESprotect is responsible for the quality control
(QC) and quality assurance (QA) activities with respect to Licensed Product, not
SciClone. RESprotect shall be responsible for ensuring that Licensed Product for
Clinical Trials and commercial purposes is produced in compliance with cGMP
manufacture standards and that quality control (QC) and quality assurance (QA)
is carried out by RESprotect’s suppliers in accordance with ICH standards to
meet FDA regulatory filing requirements.

Section 9.3 In the case that upon incoming inspection, SciClone detects a defect
and timely notifies RESprotect as set forth in Section 9.1, RESprotect shall
replace the defective Licensed Product free of charge to SciClone. SciClone
shall return to RESprotect at the costs of RESprotect or at the request of
RESprotect destroy the defective goods according to the applicable FDA
regulations and supply RESprotect with the corresponding certificate. RESprotect
shall cover the costs of the destruction. Except for the aforementioned claims
SciClone shall have no further claims against RESprotect for defective Licensed
Product.

 

   11    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE X

WARRANTIES

RESprotect makes no warranties, express or implied, with respect to Licensed
Product. Any warranties, express or implied, including without limitation, the
implied warranties of merchantability and fitness for a particular purpose are
hereby disclaimed by RESprotect.

ARTICLE XI

LIABILITY, INDEMNIFICATION

Section 11.1 SciClone shall indemnify, defend and hold RESprotect, its
directors, employees, agents and representatives harmless from and against all
claims, causes of action, settlement costs (including but not limited to
reasonable attorney’s fees and expenses), losses or liabilities of any kind
which arise from or are attributable to (i) any negligent or willful breach on
the part of SciClone, its employees, agents, representatives, Sublicensees or
distributors of SciClone’s obligations under this Agreement; or (ii) the
testing, use, handling, storage, purchase, sale or shipment of Licensed Product
by SciClone, its employees, agents, representatives, Sublicensees or
distributors; and (iii) which are not otherwise attributable to a defect in
Licensed Product for which RESprotect is liable pursuant to Article 9.3, nor are
otherwise attributable to any grossly negligent or willful misconduct on the
part of RESprotect, its directors, employees, agents or representatives subject
to the limitations set forth in Article 10.

Section 11.2 The obligations set forth in Section 11.1 shall apply during the
term of this Agreement and for a period of five (5) years after the date of
termination of this Agreement.

ARTICLE XII

LIMITATION ON LIABILITY

Section 12.1 Subject to Section 11.1, each party shall be liable for damages
resulting from the gross negligence or willful misconduct of that party.

Section 12.2 Notwithstanding Section 11.1, liability of each party under this
Article 12 shall be limited to such damages as were foreseeable for the liable
party at the time of entering into this Agreement in terms of type and scope and
the liability shall not include any indirect or consequential losses, lost
revenues or lost profits.

Section 12.3 Sections 12.1 and 12.2 shall also apply to any liability of the
employees, agents and representatives of either party to the other party.

 

   12    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE XIII

TERM AND TERMINATION

Section 13.1 This Agreement shall enter into force upon signing and shall
terminate at the earlier of (i) the termination of the 2007 License Agreement
unless the parties agree otherwise, (ii) the final termination by SciClone of
all development, clinical and commercialization activities with respect to the
Licensed Product or the Licensed Finished Product, or (iii) termination pursuant
to the provisions of Section 13.2 or 13.3 below. Notwithstanding the foregoing,
any provisions of this Agreement relating to the supply of Licensed Product for
Clinical Trials shall terminate at the end of all Clinical Trials and/or studies
for which the Licensed Product is used in order to develop and obtain regulatory
approval for the Licensed Product.

Section 13.2 Either party may terminate this Agreement

a. by giving the other party sixty (60) days prior written notice upon the
material breach of any provision of this Agreement by the other party if the
breach is not remedied prior to the expiration of such sixty (60) day notice
period, subject to Section 13.3 below;

b. upon the bankruptcy or insolvency of the other party.

Section 13.3 The provisions of Section 13.1 and 13.2(b) above notwithstanding,
if RESprotect fails to comply with its obligations of Scale-up pursuant to
Section 2, then SciClone shall have the right to give RESprotect written notice
thereof stating in reasonable detail the particular failure(s). RESprotect shall
have a period of thirty (30) days from the receipt of such notice to meet with
SciClone to discuss the activities that are being pursued to address the failure
of diligence and initiate a program to address the failure of diligence. The
period for RESprotect to cure the lack of diligence or present a second
production source to SciClone which complies with the requirements set forth in
Section 3.1(iii) shall not be longer than one hundred twenty (120) days from
RESprotect’s receipt of such notices. If, within this time RESprotect has not
cured the failure or presented a second production source to SciClone which is
reasonably acceptable to SciClone and complies with the requirements of
Section 3.1(iii) above, and SciClone within one hundred twenty (120) days after
this time, does not present a second source which is acceptable to RESprotect in
accordance with Section 3.3(b), SciClone shall have the right to terminate this
Agreement.

Section 13.4 The termination of this Agreement leaves unaffected the obligation
of SciClone to pay for orders for Licensed Product placed prior to such
termination. SciClone shall be entitled to sell off any stock of Licensed
Product in possession of SciClone at the time of termination of this Agreement
for a further period of 6 (six) months from the effective date of the
termination of this Agreement, except in the event of a termination by
RESprotect for material breach of SciClone pursuant to Section 13.2a.

Section 13.5 Notwithstanding any provisions in the 2007 License Agreement should
RESprotect decide, at its sole, discretion, after termination of this Agreement
to continue with any clinical development discontinued by SciClone pursuant to
Section 13.1, it

 

   13    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

shall be entitled to request from SciClone re-transfer of the Licensed Products
(including release documentation) supplied to SciClone [****].

ARTICLE XIV

FORCE MAJEURE

Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or be in breach of this Agreement for failure or
delay in fulfilling or performing any term of this Agreement when such failure
or delay is caused by or results from causes beyond the reasonable control of
the affected party, including but not limited to fire, floods, embargoes, war,
acts of war (whether war is declared or not), insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, act of God or acts,
omissions or delays in acting by any governmental authority or the other party;
provided, however, that the party so affected shall use reasonable commercial
efforts to avoid or remove such causes of non-performance, and shall continue
performance hereunder with reasonable dispatch whenever such causes are removed.
Either party shall provide the other party with prompt written notice of any
delay or failure to perform that occurs by reason of force majeure. The parties
shall mutually seek a resolution of the delay or the failure to perform as noted
above.

ARTICLE XV

NONDISCLOSURE OBLIGATIONS

Section 15.1 Except as otherwise provided in this Article XV, during the term of
this Agreement and for a period of five (5) years thereafter, both parties shall
maintain in confidence and use only for purposes specifically authorized under
this Agreement or the 2007 License Agreement (i) information and data received
from the other party resulting from or related to the development of the
Licensed Product, including any RESprotect Know-How and (ii) all other
information and data supplied by the other party under this Agreement. For
purposes of this Article XV, information and data described in clause (i) or
(ii) shall be referred to as “Information”.

Section 15.2 Limitations. To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement, a party may disclose to its Affiliates, licensees, sublicensees,
consultants, outside contractors and clinical investigators, Information it is
otherwise obligated under this Article XV not to disclose, on an need-to-know
basis in accordance with the purposes of this Agreement on conditions that such
entities or

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   14    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

persons signed prior to the disclosure of the Information to them a written
confidentiality agreement under which it undertakes to keep the Information
confidential for the same time periods and to the same extent as such party is
required to keep the Information confidential; and a party or its sublicensees
may disclose such Information to government or other regulatory authorities to
the extent that such disclosure is reasonably necessary to conduct Clinical
Trials of, and to commercially market the Licensed Product. The obligation not
to disclose Information shall not apply to any part of such Information that:
(i) is or becomes part of the public domain other than by unauthorized acts of
the party obligated not to disclose such Information or its Affiliates or
sublicensees; (ii) can be shown by written documents to have been disclosed to
the receiving party or its Affiliates or sublicensees by a Third Party, provided
such Information was not obtained by such Third Party in violation of a
confidentiality obligation vis-a-vis the disclosing party; (iii) prior to
disclosure under this Agreement, was already in the possession of the receiving
party or its Affiliates or sublicensees, provided such Information was not
obtained directly or indirectly from the other party under this Agreement
pursuant to a confidentiality agreement; (iv) can be shown by written documents
to have been independently developed by the receiving party or its Affiliates
without breach of any of the provisions of this Agreement; or (v) is disclosed
by the receiving party pursuant to interrogatories, requests for information or
documents, subpoena, civil investigative demand issued by a court or
governmental agency or as otherwise required by law, provided that the receiving
party notifies the other party immediately upon receipt thereof and grants the
disclosing party the possibility to seek legal protection against such
disclosure and limits the scope of disclosure to that portion of the Information
that is legally required to be disclosed.

ARTICLE XVI

MISCELLANEOUS

Section 16.1 No alteration, amendment or modification to this Agreement shall be
of any force and effect unless made in writing and signed by the parties.

Section 16.2 No waiver of either party of strict compliance with any term(s) and
condition(s) of this Agreement shall constitute a waiver of any subsequent
failure of the other party to strictly comply with each and every term and
condition hereof.

Section 16.3 Should one or several provisions of this Agreement be or become
invalid or unenforceable, then the parties hereto shall substitute such
provisions by valid ones, which in their economic effect come so close to the
invalid or unenforceable provisions that it can be reasonably assumed that the
parties would have contracted this Agreement also with those new provisions. The
same provision applies mutatis mutandis if a gap is found which requires
regulation. In case such new provisions cannot be found, the invalidity or
unenforceability of one or several provisions of this Agreement shall not affect
the validity of the Agreement as a whole, unless the invalid or unenforceable
provisions are of such essential importance for this Agreement that it is to be
reasonably assumed that the parties would not have contracted this Agreement
without them.

 

   15    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Section 16.4 Assignment. This Agreement may not be assigned or otherwise
transferred by either party to a Third Party without the prior written consent
of the other party; PROVIDED, HOWEVER, that either party may, without such
consent, assign its rights and obligations under this Agreement (i) in
connection with a corporate reorganization, to any Affiliate, all or
substantially all of the equity interest of which is owned and controlled by
such party or its direct or indirect parent corporation, or (ii) in connection
with a merger, consolidation or sale of substantially all of such party’s assets
to an unrelated Third Party or a sale to an unrelated Third Party of all or a
substantial portion of its business of which the transaction contemplated hereby
is a part, unless in case of a merger, consolidation or sale made by either
party where the Third Party is a competitor of the other party, in which case
the merger, consolidation or sale shall require the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed. A
“competitor” is defined as an organization which is developing a product for use
to overcome chemotherapy resistance when used in combination with a
chemotherapeutic agent. Competitors would not include organizations which
develop products that could be used in triple combination therapy regimens that
include a chemotherapeutic agent plus BVDU but which are not used to overcome
chemotherapy resistance. The assigning party’s rights and obligations under this
Agreement shall be assumed in writing by its successor in interest in any such
transaction, and the assigning party shall inform the other party of the
assignment without undue delay after the assignment. Any purported assignment in
violation of the preceding sentence shall be void unless later approved in
writing by the other party. Any permitted assignee shall assume all obligations
of its assignor under this Agreement.

Section 16.5 Notice. Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given when mailed postpaid first class
registered, certified mail or recognized overnight courier and addressed to the
party for whom it is intended at its record address, and such notice shall be
effective as of the date it is deposited in the mail. The record address of each
party for this purpose is its address set forth below:

 

If to SciClone:

 

SciClone Pharmaceuticals, Inc.

Attn: Richard Waldron

901 Mariners Island Blvd., San Mateo, California 94404, USA

Fax: 650-358-3469

With a copy to:

 

DLA Piper US LLP

Attn: Howard Clowes,

153 Townsend Street, Suite 800

San Francisco, California 94107, USA

If to RESprotect:

 

RESprotect GmbH

Attn.: Managing Director

Fiedlerstr. 34

D-01307 Dresden, GERMANY

Fax: +49 (351) 4503210

 

   16    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

with a copy to:  

Mayer Brown Rowe and Maw LLP

Attn. Dr. Rüdiger Herrmann

Bockenheimer Landstraße 98-100

60323 Frankfurt am Main

Germany

Each party may, at any time, substitute for its previous record address any
other address by giving prior written notice of the substitution.

Section 16.6 Governing Law. This Agreement shall be governed, interpreted and
construed in accordance with the laws of Germany, without regard to its choice
of law provisions thereof.

Section 16.7 Waiver. The failure of either party to insist upon the strict
performance of any provisions hereof or to exercise any right or remedy shall
not be deemed a waiver of any right or remedy with respect to any existing or
subsequent breach or default; the election by either party of any particular
right or remedy shall not be deemed to exclude any other; and all rights and
remedies shall be cumulative.

Section 16.8 Dispute Resolution

a. Good Faith Attempt to Resolve. The parties hereby agree that they will
attempt in good faith to resolve any controversy or claim arising out of or
relating to this Agreement promptly by negotiations.

b. Arbitration. If the parties are unable to resolve the matter through
negotiations, the parties shall submit the dispute to arbitration. The
arbitration shall be held in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “Arbitration Rules”), as the
Arbitration Rules then exist by three arbitrators appointed in accordance with
the Arbitration Rules. The arbitration shall take place in San Francisco,
California if initiated by SciClone or Frankfurt, Germany if initiated by
RESprotect. Any decision or award resulting from the arbitration provided for
herein shall be final and binding on the parties hereto. Judgment upon the
arbitrator’s award may be entered in any court of competent jurisdiction. Under
no circumstances shall either party be obliged to use arbitration to reconcile
RESprotect patent issues. The arbitrator shall have right to award costs,
including reasonable attorneys’ fees, to the prevailing party in any
arbitration.

c. Right to Seek Injunctive Relief. Notwithstanding the foregoing provisions of
this Section 16.8, either party has the right to bring suit in a court of
competent jurisdiction against the other party for (i) any breach of such other
party’s duties of confidentiality pursuant to Article 15 of this Agreement.

Section 16.9 Entire Agreement. This Agreement, the 2007 License Agreement and
the schedules, exhibits and appendixes attached hereto and thereto contains the
entire understanding of the parties with respect to the subject matter hereof
and thereof. All express or implied agreements and understandings, either oral
or written, heretofore made are superseded by this Agreement. This Agreement may
be amended, or any term hereof modified, only by a written instrument duly
executed by all parties hereto. The 2004 Supply Agreement is hereby superseded
and replaced in its entirety by this Agreement as of the Effective Date.

 

   17    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Section 16.10 Independent Contractors. It is expressly agreed that RESprotect
and SciClone shall be independent contractors and that the relationship between
the two parties shall not constitute a partnership, joint venture or agency.
Neither RESprotect nor SciClone shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the other party to do so.

Section 16.11 Exports. The parties acknowledge that the export of technical
data, materials, or products is subject to the exporting party receiving any
necessary export licenses and that the parties cannot be responsible for any
delays attributable to export controls, which are beyond the reasonable control
of either party. SciClone and RESprotect agree not to export or re-export,
directly or indirectly, any information, technical data, the direct product of
such data, samples or equipment received or generated under this Agreement in
violation of any applicable export control laws or governmental regulations.
SciClone and RESprotect agree to obtain similar covenants from their licensees,
sublicensees and contractors with respect to the subject matter of this
Section 16.11.

Section 16.12 Conflicting Provisions. In the event that any provisions of this
Agreement conflict with any provisions under the 2007 License Agreement, the
provisions of the 2007 License Agreement shall prevail.

Section 16.13 Defined Terms. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the 2007 License Agreement.

Section 16.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Dresden, 4/25/2007     San Mateo, CA, April 25, 2007

/s/ Rudolf Fahrig

   

/s/ Friedhelm Blobel

RESprotect GmbH     SciClone Pharmaceuticals, Inc. Name: Rudolf Fahrig     Name:
Friedhelm Blobel Position: CEO     Position: CEO and President

 

   18    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Appendix 1

Scale-up Costs

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   19    CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Appendix 2

Product Specification for the Licensed Product

As specified in IND [****].

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   20    CONFIDENTIAL TREATMENT